DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/24/2021 has been entered. Claims 22-41 are currently pending in this application.
Response to Arguments
Applicant's arguments filed 3/24/2021 have been fully considered but they are not persuasive. With regard to applicant’s argument that the prior art of record does not meet the limitations of the new claims, the examiner disagrees. See rejection below for further explanation.
Claim Objections
Claims 22-29, 32, and 33 are objected to because of the following informalities:  
	Claim 22 recites the limitation “a synthetic fiber within the resin is configured to be a composite core in a knee implant” in line 3. It appears that the recitation “a synthetic fiber” includes a typographical error in which applicant is referring to -- a synthetic fiber reinforcement --, -- synthetic fibers --, or -- one or more plies of synthetic fiber --, as disclosed. The examiner also notes that this limitation is interpreted in 
Claims 32 and 33 each recite “the synthetic fiber”, which appears to be a typographical error that is referring to the earlier recited – synthetic fiber reinforcement –.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 22, 23, 26-28, 30, 31, 33, 34, 36-40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No. 2010/0256777 A1 to Datta et al. (Datta).
Regarding at least claim 22

Regarding at least claim 30
Similarly, Datta meets the limitations of an apparatus comprising: a resin (elastomeric matrix with adhesive; paragraphs 0298-0299); a synthetic fiber reinforcement (paragraphs 0047, 0298, and/or 0302) within the resin is configured to form a synthetic fiber reinforced artificial meniscus (paragraph 0042); and a scaffold (coating/film/sleeve; paragraph 0250) that encases the synthetic fiber reinforced artificial meniscus, as claimed.
Regarding at least claim 37
Datta also meets the limitations of an apparatus comprising: a resin (elastomeric matrix with adhesive; paragraphs 0298-0299); a synthetic fiber reinforcement (paragraphs 0047, 0298, and/or 0302) within the resin is configured to form a synthetic fiber reinforced artificial meniscus (paragraph 0042), wherein the synthetic fiber is a bio-inert material; and a bio-polymer scaffold (coating/film/sleeve; paragraph 0250) that encases the synthetic fiber reinforced artificial meniscus, as claimed.
Regarding at least claims 23, 26-28, 31, 33, 34, 36, and 38-40

Datta further teaches that the scaffold is configured to dissolve (paragraph 0250) and be replaced with cartilage after the synthetic fiber reinforced artificial meniscus is implanted (paragraph 0052), as well as that the synthetic fiber reinforcement exists throughout an entire structure of the synthetic fiber reinforced artificial meniscus (paragraph 0309) and is configured to be secured by surrounding knee tissue of a patient, at least to the same extent as applicant’s. Further still, the bio-polymer scaffold taught by Datta consists only of a biodegradable polymer, wherein the biodegradeable polymer is polycaprolactone (paragraph 0231 and 0250) configured to dissolve and be replaced with cartilage after the synthetic fiber reinforced artificial meniscus is implanted, so that the synthetic fiber reinforced artificial meniscus fully replaces a human meniscus (paragraph 0046 and 0105).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24, 25, 29, 32, 35, and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Datta in view of US Patent Application Publication No. 2009/0259314 A1 to Linder-Ganz et al. (Linder-Ganz).
Regarding at least claims 24, 25, and 32
Datta teaches the invention substantially as claimed according to claims 22 and 30, as well as that the resin (adhesive) is a polycarbonate-urethane resin (paragraph 0298). However, Datta does not appear to teach that the synthetic fiber is Kevlar.
Linder-Ganz teaches a prosthetic device for use as a replacement meniscus (abstract) made of polycarbonate polyurethane with imbedded reinforcing synthetic fibers (paragraph 0072) that are DuPont TM Kevlar (paragraph 0190).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to specify the use of Kevlar for the material of the reinforcement fibers taught by Datta, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding at least claims 29, 35, and 41
Datta teaches the invention substantially as claimed according to claims 28, 30, and 37. Datta clearly teaches the infusion of growth factors including beta growth factors and connective growth factor (paragraph 0270). Though Datta does not appear to specifically teach TGFβ3, the examiner takes the position that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to specify TGFβ3 as one of the growth factors of Datta, in order to 
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A HOBAN whose telephone number is (571)270-5785.  The examiner can normally be reached on Monday-Friday 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.A.H/Examiner, Art Unit 3774                                                                                                                                                                                                        

/BRUCE E SNOW/Primary Examiner, Art Unit 3774